Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
As filed, claims 1-5 and 7 are pending; and claim 6 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/24/2021, with respect to claims 1-7, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claim 6 by Isacson is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claims 1-5 and 7 by Isacson is maintained because the Examiner established in the previous office action mailed on 6/24/2021 that Isacson contained an enabling disclosure for ropinirole to treat ALS, as evidenced by Dagvajantsan publication (see PTO-892 form mailed on 6/24/2021). 
In addition, MPEP 2121(III) stated that a prior art reference provides an enabling disclosure and thus anticipates the claimed invention if the reference describes the claim invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claim invention; wherein “proof of efficacy is not required for a prior art reference to be enabling for purpose of anticipation”.  The Examiner finds that Isacson does provide sufficient details (shown below) indicating that ropinirole can treat familial or sporadic ALS.  Lastly, the Examiner finds that a person of skill in the art, reading Isacson, would at once envisage that ropinirole can treat familial or sporadic ALS from the disclosed arranged limitations or combinations in Isacson (shown below) and thus, the Examiner, according to the guidance in MPEP 2131.02(III), finds that Isacson still anticipates the instant process of treating familial or sporadic ALS via the compound of ropinirole.  


    PNG
    media_image1.png
    82
    421
    media_image1.png
    Greyscale
(claim 1 of Isacson)

    PNG
    media_image2.png
    118
    429
    media_image2.png
    Greyscale
(claim 8 of Isacson)

    PNG
    media_image3.png
    248
    432
    media_image3.png
    Greyscale
(claim 3 of Isacson)

    PNG
    media_image4.png
    118
    424
    media_image4.png
    Greyscale
(paragraph 0005 of Isacson)

    PNG
    media_image5.png
    103
    402
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    25
    403
    media_image6.png
    Greyscale
(Isacson, Fig. 8)

    PNG
    media_image7.png
    99
    452
    media_image7.png
    Greyscale

(Isacson, pg. 11, paragraph 0094)

    PNG
    media_image8.png
    223
    337
    media_image8.png
    Greyscale

(Isacson, pg. 11, paragraph 0096)

	As for the newly added limitation of sporadic or familial ALS having a mutation in the FUS gene and/or TAR DNA-binding protein 43 kDa (TDP-43) gene in claim 1, the Examiner finds that the mutation in the FUS gene is an inherent feature of sporadic and familial ALS, according to evidentiary reference titled “Mutation of FUS gene in sporadic amyotrophic lateral sclerosis”, hereinafter Corrado.  Corrado established that mutations in the FUS gene is a major cause of familial ALS, and further established that the same mutation in the FUS gene is also involved in the pathogenesis of the sporadic ALS. Although Isacson is silent regarding the mutation in the FUS gene in its recitation of sporadic or familial ALS, MPEP 2112(II) and (III) indicated that such mutation (i.e. inherent feature) need not be recognized by the ALS, as taught by Isacson, at the time of the invention, which means that the process of Isacson still anticipates the instant process.


    PNG
    media_image9.png
    88
    581
    media_image9.png
    Greyscale
(Corrado, pg. 190, abstract)

    PNG
    media_image10.png
    66
    460
    media_image10.png
    Greyscale

(Corrado, pg. 194, left column, 1st paragraph)
	
For the reasons stated above, and the reasons stated in the rejection below, the 102(a)(1) rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0274235, hereinafter Isacson (see PTO-892 form mailed on 3/3/2021), as evidenced by “Mutation of FUS gene in sporadic amyotrophic lateral sclerosis”, hereinafter Corrado.

Regarding claims 1-5 and 7, Isacson, for instance, teaches a method of treating motor neuron diseases including amyotrophic lateral sclerosis (ALS) via therapeutic agents, such as ropinirole or HCl salt thereof or pharmaceutical composition thereof (with a pharmaceutically acceptable carrier).  

    PNG
    media_image11.png
    96
    349
    media_image11.png
    Greyscale
(abstract)

    PNG
    media_image12.png
    100
    347
    media_image12.png
    Greyscale
(paragraph 0008)

    PNG
    media_image13.png
    97
    346
    media_image13.png
    Greyscale
(paragraph 0011)

    PNG
    media_image14.png
    127
    340
    media_image14.png
    Greyscale
(paragraph 0036)

    PNG
    media_image15.png
    157
    340
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    171
    315
    media_image16.png
    Greyscale
 (paragraph 0035)

    PNG
    media_image17.png
    180
    308
    media_image17.png
    Greyscale
(structure of ropinirole)
Wherein: instant variable n is 2; and instant variable R1 is n-propyl.


    PNG
    media_image18.png
    535
    344
    media_image18.png
    Greyscale
(paragraph 0009)

FUS gene, according to evidentiary reference Corrado.  Corrado established that mutations in the FUS gene is a major cause of familial ALS, and further established that the same mutation in the FUS gene is also involved in the pathogenesis of the sporadic ALS.

    PNG
    media_image19.png
    184
    349
    media_image19.png
    Greyscale
 (Isacson, paragraph 0005)


    PNG
    media_image9.png
    88
    581
    media_image9.png
    Greyscale
(Corrado, pg. 190, abstract)


    PNG
    media_image10.png
    66
    460
    media_image10.png
    Greyscale

(Corrado, pg. 194, left column, 1st paragraph)

	All of which indicated that Isacson meets all the limitations of these claims.


Conclusion
Claims 1-5 and 7 are rejected.
Claim 6 is cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626